                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

PATRICK J. GABORIK,

               Plaintiff,

v.                                                 Case No.: 2:18-cv-166-FtM-38MRM

KATHERINE TAYLOR-RAY,
NAPLES TRUCK RENTAL LLC, AA
TRUCK RENTAL LLC and LEHIGH
ACRES TRUCK RENTAL LLC,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (the “R&R”). (Doc. 54). Judge McCoy recommends granting the

parties’ second Joint Motion for Approval of Settlement Agreement (Doc. 53) and

approving the Settlement Agreement and Full and Final Release of Claims (Doc. 53-1)

“as a fair and reasonable resolution of the parties’ bona fide dispute under the FLSA.”

(Doc. 54 at 7). Neither party filed a timely objection. So the matter is ripe for review.

       A district judge “may accept, reject or modify in whole or in part, the findings or

recommendations made by the magistrate judge.”           28 U.S.C. § 636(b)(1); see also

Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). The district judge “shall make

a de novo determination of those portions of the report or specified proposed findings or



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide, nor does it have any agreements with
them. The Court is also not responsible for a hyperlink’s availability and functionality, and
a failed hyperlink does not affect this Order.
recommendations to which an objection is made.” 28 U.S.C. § 636(b)(1); see also Garvey

v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). The district judge reviews legal

conclusions de novo, even in the absence of an objection. Cooper-Houston v. S. Ry., 37

F.3d 603, 604 (11th Cir. 1994).

           After a careful and independent examination of the file, and after considering

Judge McCoy’s findings and recommendations, the Court accepts and adopts the R&R

in full.

           Accordingly, it is now ORDERED:

           1. The Report and Recommendation (Doc. 54) is ACCEPTED and ADOPTED

              and the findings incorporated herein.

                 a. The parties’ second Joint Motion for Approval of Settlement Agreement

                    (Doc. 53) is GRANTED. Thus, the parties’ first Joint Motion for Approval

                    of Settlement Agreement (Doc. 51) is DENIED as moot.

                 b. The Settlement Agreement and Full and Final Release of Claims (Doc.

                    53-1) is APPROVED “as a fair and reasonable resolution of the parties’

                    bona fide dispute under the FLSA.”

           2. The case is DISMISSED with prejudice.

           3. The Clerk is DIRECTED to enter judgment, terminate any pending motions and

              deadlines, and close the file.

           DONE and ORDERED in Fort Myers, Florida this 17th day of December, 2019.




Copies: All Parties of Record




                                               2
